Citation Nr: 1507925	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1995 to August 1999, and from December 2003 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  


FINDINGS OF FACT

1.  A current cervical spine disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

3.  A cervical spine disorder is not due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in service, nor may it be presumed to have been incurred therein or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an April 2010 letter which informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded VA medical examinations and opinions in May and June 2010, December 2012, and August 2013.  The Board notes that the Veteran's representative requested the Board remand the claim for an opinion by a specialist.  See November 2014 Appellant's Brief.  There is no requirement that an examination be conducted by a specialist, rather the examination need only be "provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions." Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (quoting 38 C.F.R. § 3.159(a)(1) (2006)).  In this case, there is no evidence that the VA clinicians who examined the Veteran did not meet these requirements, indeed the examinations were performed by nurse practitioners and physicians.  The Board finds that the VA examination reports were thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue on appeal.  The Veteran's representative has not demonstrated the facts of this case are of such complexity that a specialist's opinion was required.  Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Here, the representative has made a bare assertion that a specialist opinion is required without citing to any facts that make this case unusual requiring such expertise in a specific field nor alleging any specific challenges to the adequacy of the examinations already provided.  Accordingly, the Board finds the examinations are adequate.  

The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a cervical spine disorder.  He asserts he first began experiencing symptoms of a cervical spine disorder in service, and such symptoms have continued since that time.  Specifically, he asserts that he experienced neck pain on a recurrent basis during service, suggestive of a chronic disorder of the cervical spine.  In the alternative, the Veteran alleges he has a current cervical spine disorder resulting from or aggravated by a service-connected disability, degenerative disc disease of the lumbosacral spine.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

As noted in the introduction, the Veteran had two periods of active duty naval service, from September 1995 to August 1999 and from December 2003 to November 2005.  On medical examination for initial service entrance in July 1995, the Veteran was observed to have mild spinal scoliosis, asymptomatic.  He was found fit for naval service and was accepted into the same.  He was not diagnosed with and did not report symptoms of a cervical spine disorder during this period of service, and no disorders of the neck or cervical spine were noted on service separation examination.  

Upon return to active duty service, the Veteran initially was without any abnormalities of the neck and spine on examination for service entrance in August 2003, and he was accepted for the same.  Likewise, he denied neck pain on physical examination in March 2004.  The Veteran sought treatment for neck pain in November 2004, however, reporting pain in the neck and shoulders while stretching.  Limited range of motion was also reported.  No diagnosis was provided at that time, but his symptoms were to be assessed as his next orthopedic consultation appointment.  

In February 2005, the Veteran sought treatment for a two-day history of neck pain.  The pain worsened with rapid neck movement, but he denied any numbness or tingling in the upper extremities.  On physical examination, range of motion was decreased and the paraspinal muscles were hypertonic.  The assessment was of neck hypertonicity of the paraspinal and trapezius muscles.  Thereafter, he underwent an April 2005 medical board evaluation, at which time no disease or injury of the cervical spine was noted.  The Veteran separated from service in November 2005 without a subsequent service separation examination.  

Post-service, the Veteran was afforded a VA orthopedic examination in May 2006.  While he reported low back pain, he did not report symptoms of the neck or cervical spine at that time.  No diagnosis of the cervical spine was rendered.  On a periodic VA physical examination in November 2006, the Veteran was noted to have no complaints of pain or other symptoms of the neck.  

Upon receipt of his current claim, the Veteran was afforded a May 2010 VA orthopedic examination.  The claims file was reviewed in conjunction with the examination.  On objective examination, the examiner diagnosed a cervical strain.  An X-ray of the cervical spine was negative for any fracture or dislocation.  The cervical lordotic curve was reversed, however, suggestive of a muscle spasm of the neck.  Regarding the etiology of this disorder, the examiner stated the Veteran's cervical strain was less likely than not related to the service-connected degenerative disc disease of the lumbosacral spine, and was more likely the result of "work and lifestyle influences."  

The Veteran was afforded another VA orthopedic examination in December 2012.  While a current diagnosis of cervical strain was confirmed, the examiner could not render a medical opinion as he had not been provided with a copy of the claims file.  Subsequently, in August 2013, the Veteran's claims file was examined by a VA physician in preparation for a medical opinion.  After examining the claims file, the examiner noted the prior post-service diagnoses of a cervical strain.  The examiner also noted a February 2012 MRI study which confirmed slight to moderate disk protrusion at C5-6.  Degenerative disc disease of the cervical spine was also confirmed.  Regarding the etiology of these disorders, the examiner opined that there was no evidence of a nexus between the Veteran's in-service complaints of neck pain and his current diagnoses.  The examiner stated the Veteran's in-service neck pain was found to involve neck hypertonicity in the paraspinals and trapezius.  The examiner noted that no service record indicated a diagnosis of degenerative disc disease in service.  The examiner explained that degenerative disc disease is not the same as neck hypertonicity in paraspinals and trapezius as hypertonicity in paraspinals and trapezius involves the muscles and degenerative disc disease involves the disc.  Degenerative disc disease is caused by degeneration of the disc, usually as a result of the natural aging process.  It is not caused by neck hypertonicity in paraspinals and trapezius.  The examiner further noted that no neck or cervical spine problems were listed or found in the April 2005 examination.  


Thus, after considering the totality of the evidence, the Board finds service connection for a cervical spine disorder is not warranted.  While the Veteran complained of and was treated for neck pain in service, these complaints appear to have been acute and transitory.  As noted by the August 2013 VA examiner, the findings in service were muscular in nature, and did not involve the bony processes of the cervical spine.  Additionally, the Veteran did not report any neck pain or other symptomatology of the cervical spine on multiple examinations and medical evaluations immediately after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, when the claim was presented to competent experts in 2010 and 2013, these experts found no nexus between the Veteran's in-service neck pain and his current diagnoses of cervical strain, disk protrusion at C5-6, and degenerative disc disease of the cervical spine.  They concluded that no such current disorders had their onset in service or manifested to a compensable degree within a year thereafter.  They also found no evidence that the Veteran's service-connected degenerative disc disease of the lumbosacral spine caused or aggravated the current disorders of the cervical spine.  These expert opinions are uncontroverted within the record.  

The Veteran himself has asserted a current cervical spine disorder began during service, or is the result of a service-connected disability.  Nevertheless, the Veteran is not competent to assert onset of a cervical spine disorder in service, or to offer etiological evidence.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of orthopedic disabilities requires interpretation of symptoms, knowledge of orthopedic medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran in the present case.  

Lay testimony on the etiology of a current diagnosis of an orthopedic disorder is not competent in the present case, because the Veteran is not competent to diagnose an orthopedic disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as neck pain, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a cervical spine disorder.  The Veteran was not diagnosed with a current cervical spine disorder during service, and various VA examiners have reviewed the entire file and found no evidence of a link between service and any current cervical spine diagnoses.  The Veteran's degenerative disc disease of the cervical spine also did not manifest to a compensable degree within a year of service separation.  Finally, VA examiners also determined that a current cervical spine disability was not caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  Thus, service connection on any basis for a cervical spine disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a cervical spine disability, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disability is denied.  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


